Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       31-JUL-2018
                          SCWC-XX-XXXXXXX
                                                       02:34 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAII


      THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
     AS TRUSTEE FOR THE CERTIFICATE-HOLDERS OF CWALT, INC.,
     ALTERNATIVE LOAN TRUST 2007-15CB, MORTGAGE PASS-THROUGH
                 CERTIFICATES, SERIES 2007-15CB,
                  Respondent/Plaintiff-Appellee,

                                vs.

                  GALILEE MARAEA LANIAKEA CHEE,
                 Petitioner/Defendant-Appellant,

                                and

         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
                      BANK OF AMERICA, N.A.,
                       Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 14-1-1343)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ
of certiorari, filed on June 18, 2018, is hereby rejected.
          DATED: Honolulu, Hawaii, July 31, 2018.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson